19-11608-mew            Doc 15       Filed 05/19/19 Entered 05/19/19 17:13:52                      Main Document
                                                   Pg 1 of 24


     Joshua A. Sussberg, P.C.                                    Joseph M. Graham (pro hac vice pending)
     Christopher T. Greco, P.C.                                  KIRKLAND & ELLIS LLP
     KIRKLAND & ELLIS LLP                                        KIRKLAND & ELLIS INTERNATIONAL LLP
     KIRKLAND & ELLIS INTERNATIONAL LLP                          300 North LaSalle
     601 Lexington Avenue                                        Chicago, Illinois 60654
     New York, New York 10022                                    Telephone:       (312) 862-2000
     Telephone:      (212) 446-4800                              Facsimile:       (312) 862-2200
     Facsimile:      (212) 446-4900

     Proposed Counsel to the Debtors and Debtors in
     Possession

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK

                                                                    )
     In re:                                                         )     Chapter 11
                                                                    )
     HOLLANDER SLEEP PRODUCTS, LLC, et al., 1                       )     Case No. 19-11608 (___)
                                                                    )
                                        Debtors.                    )     (Joint Administration Requested)
                                                                    )

      DEBTORS’ MOTION FOR ENTRY OF AN ORDER (I) AUTHORIZING THE
      DEBTORS TO (A) CONTINUE INSURANCE COVERAGE ENTERED INTO
 PREPETITION AND SATISFY PREPETITION OBLIGATIONS RELATED THERETO,
  (B) RENEW, SUPPLEMENT, MODIFY, OR PURCHASE INSURANCE COVERAGE,
  AND (C) CONTINUE TO PAY BROKERAGE FEES, AND (II) GRANTING RELATED
                                RELIEF

              The above-captioned debtors and debtors in possession (collectively, the “Debtors”)

 respectfully state as follows in support of this motion:

                                                   Relief Requested

              1.    By this motion, the Debtors seek entry of an order, substantially in the form

 attached hereto as Exhibit A, (a) authorizing the Debtors to (i) continue insurance coverage

 entered into prepetition and satisfy prepetition obligations related thereto in the ordinary course of


 1
       The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
       number, are: Dream II Holdings, LLC (7915); Hollander Home Fashions Holdings, LLC (2063); Hollander Sleep
       Products, LLC (2143); Pacific Coast Feather, LLC (1445); Hollander Sleep Products Kentucky, LLC (4119);
       Pacific Coast Feather Cushion, LLC (3119); and Hollander Sleep Products Canada Limited (3477). The location
       of the Debtors’ service address is: 901 Yamato Road, Suite 250, Boca Raton, Florida 33431.



 KE 61160839
19-11608-mew         Doc 15      Filed 05/19/19 Entered 05/19/19 17:13:52                   Main Document
                                               Pg 2 of 24


 business, (ii) renew, amend, supplement, extend, or purchase insurance coverage in the ordinary

 course of business, and (iii) continue to pay Brokerage Fees (as defined herein), and (b) granting

 related relief.

                                          Jurisdiction and Venue

         2.        The United States Bankruptcy Court for the Southern District of New York

 (the “Court”) has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the

 Amended Standing Order of Reference from the United States District Court for the Southern

 District of New York, dated January 31, 2012. The Debtors confirm their consent, pursuant to Rule

 7008 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), to the entry of a

 final order by the Court in connection with this motion to the extent that it is later determined that

 the Court, absent consent of the parties, cannot enter final orders or judgments in connection

 herewith consistent with Article III of the United States Constitution.

         3.        Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

         4.        The bases for the relief requested herein are sections 105(a) and 363(b) of title 11

 of the United States Code, 11 U.S.C. §§ 101–1532 (the “Bankruptcy Code”), Bankruptcy

 Rules 6003 and 6004, and Rule 9013-1(a) of the Local Bankruptcy Rules for the Southern District

 of New York (the “Local Rules”).

                                                Background 2

         5.        Hollander Sleep Products is the largest pillow and mattress pad manufacturer in

 North America. The Debtors also manufacture comforters and other basic bedding products. The

 Debtors have their own brands, including Great Sleep®, I AM®, LC®, PCF®, and Restful


 2
     The facts and circumstances supporting this motion are set forth in the Declaration of Marc Pfefferle, Chief
     Executive Officer of Hollander Sleep Products, LLC, in Support of Chapter 11 Petitions and First Day Motions
     (the “First Day Declaration”), filed contemporaneously herewith and incorporated by reference herein.


 KE 61160839
                                                        2
19-11608-mew          Doc 15       Filed 05/19/19 Entered 05/19/19 17:13:52                      Main Document
                                                 Pg 3 of 24


 Nights®, and also manufacture and sell licensed brands, including Simmons®, Ralph Lauren®,

 CHAPS®, Calvin Klein®, Therapedic®, Nautica®, 37.5®, and Dr. Maas®. The Debtors are

 headquartered in Boca Raton, Florida, operate a main showroom in New York City, and have

 thirteen manufacturing facilities throughout the United States and Canada. The Debtors generated

 approximately $527 million in net revenue in fiscal year 2018 and currently employ more than

 2,300 people across the United States and Canada. As of the date hereof, the Debtors have

 approximately $233 million in funded debt.

         6.       On the Petition Date, each of the Debtors filed a voluntary petition for relief under

 chapter 11 of the Bankruptcy Code. The Debtors are operating their businesses and managing

 their property as debtors in possession pursuant to sections 1107(a) and 1108 of the Bankruptcy

 Code. The Debtors have concurrently filed a motion requesting procedural consolidation and joint

 administration of these chapter 11 cases pursuant to Bankruptcy Rule 1015(b).

                                      The Debtors’ Insurance Policies

         7.       In the ordinary course of business, the Debtors maintain an insurance program

 consisting of approximately 22 insurance policies (collectively, the “Insurance Policies”)

 administered by multiple third-party insurance carriers (collectively, the “Insurance Carriers”).

 The Insurance Policies provide coverage for, among other things, the Debtors’ directors’ and

 officers’ liability, property, commercial crime, ocean cargo, automobile, network/privacy, and

 foreign commercial liability. A schedule of the Insurance Policies is attached hereto as Exhibit B.3

 In addition to the Insurance Policies, the Debtors maintain a workers’ compensation policy that is




 3
     Although Exhibit B is intended to be comprehensive, the Debtors may have inadvertently omitted one or more
     Insurance Policies. By this motion, the Debtors request relief applicable to all Insurance Policies, regardless of
     whether such Insurance Policy is specifically identified on Exhibit B.


 KE 61160839
                                                          3
19-11608-mew           Doc 15       Filed 05/19/19 Entered 05/19/19 17:13:52                        Main Document
                                                  Pg 4 of 24


 reflected in Exhibit B, but for which relief is not sought in this motion. 4 To the extent that certain

 states require the Debtors to purchase workers compensation coverage directly from state operated

 plans, the Debtors will seek relief to maintain this coverage as may be required under the

 Bankruptcy Code.

 I.       Premiums.

          8.        The Insurance Policies are generally one year in length and renew at various times

 throughout the year. The Debtors either prepay the entire premium for the Insurance Policies

 (including applicable taxes and surcharges, the “Premiums”) on or around the start date of each

 policy period, or pay it in monthly installments, depending on the policy. The Debtors owe a total

 of approximately $11,000 in monthly payments for those Premiums that are paid in installments.

          9.        As of the Petition Date, the Debtors believe that they do not owe any prepetition

 amounts on account of the Premiums. Out of an abundance of caution, however, the Debtors seek

 the authority to honor any amounts owed on account of the Premiums and to continue honoring

 any amounts that become due and owing on account of their insurance program, including the

 Premiums, in the ordinary course of business to ensure uninterrupted coverage under the

 Insurance Policies.

          10.       None of the Insurance Policies are subject to regular audits (the “Insurance Policy

 Audits”) that may result in an adjustment of the premiums owed on account thereof. Out of an

 abundance of caution, however, the Debtors seek the authority to honor any amounts owed on




 4
      The Debtors’ policies and other coverage with respect to, among other things, workers’ compensation and
      employee health, dental, disability, and life insurance benefits, and relief requested with respect to such policies,
      are described in the Debtors’ Motion For Entry of Interim and Final Orders (I) Authorizing the Debtors to (A) Pay
      Prepetition Wages, Salaries, Other Compensation, and Reimbursable Expenses and (B) Continue Employee
      Benefits Programs, and (II) Granting Related Relief, filed contemporaneously herewith.


 KE 61160839
                                                             4
19-11608-mew       Doc 15     Filed 05/19/19 Entered 05/19/19 17:13:52             Main Document
                                            Pg 5 of 24


 account of any Insurance Policy Audits, including prepetition amounts, in the ordinary course of

 business.

         11.    Certain of the Insurance Policies require the Debtors to post collateral or letters of

 credit (the “Collateral Requirements”). Under the terms of the Insurance Policies the Collateral

 Requirements may be modified from time to time. Although the Debtors do not believe that the

 Collateral Requirements will be modified under the term of the current Insurance Policies, out of

 an abundance of caution, the Debtors seek the authority to comply with Insurance Carrier

 modifications to the Collateral Requirements in the ordinary course of business.

         12.    Continuation of the Insurance Policies and entry into new insurance policies are

 essential to the preservation of the value of the Debtors’ properties and assets. Moreover, in many

 cases, coverage provided by the Insurance Policies is required by the regulations, laws, and

 contracts governing the Debtors’ commercial activities, including the requirement of the United

 States Trustee for Region 2 (the “U.S. Trustee”) as provided in the Operating Guidelines and

 Reporting Requirements for Debtors in Possession and Trustees (the “U.S. Trustee Guidelines”)

 that a debtor maintain adequate coverage given the circumstances of its chapter 11 case.

 Accordingly, the Debtors request authority to maintain their insurance program, pay prepetition

 obligations related thereto (if any), and enter into new insurance policies in the ordinary course of

 business without further Court approval.

 II.     Deductibles.

         13.    Some of the Insurance Policies require the Debtors to pay a per incident deductible

 (each, a “Deductible”). For instance, one of the Debtors’ property damage policies carries a

 $100,000 Deductible per claim. Depending on the type of claim and the applicable Insurance

 Policy, the Debtors must ultimately pay up to the applicable Deductible threshold for each

 successful or settled claim against these particular Insurance Policies. Generally, any claim

 KE 61160839
                                                  5
19-11608-mew         Doc 15     Filed 05/19/19 Entered 05/19/19 17:13:52          Main Document
                                              Pg 6 of 24


 amounts due in excess of the Deductible threshold for any given claim are the Insurance Carrier’s

 responsibility.

         14.       As of the Petition Date, the Debtors believe that they do not owe any Deductibles

 on account of prepetition claims under the Insurance Policies that will become due and owing

 within 25 days after the Petition Date. Going forward, however, the Debtors will need to continue

 paying the Deductibles in the ordinary course of business (should they arise) to preserve the

 coverage provided under certain Insurance Policies. Because the amount of Deductibles varies

 from month to month, the monthly (or aggregate) liability on account of Deductibles during the

 pendency of these chapter 11 cases cannot be ascertained with any degree of certainty as of the

 Petition Date. Accordingly, the Debtors seek authority out of an abundance of caution to honor

 any amounts owed on account of Deductibles and to continue paying any amounts that become

 due and owing on account of the Deductibles in the ordinary course of business on a postpetition

 basis to ensure uninterrupted coverage under the Insurance Policies.

 III.    The Debtors’ Brokers and Associated Fees.

         15.       In connection with the Insurance Policies, the Debtors obtain insurance brokerage

 services from Marsh, LLC and Lockton Companies (the “Brokers”). The Brokers assist the

 Debtors in obtaining comprehensive insurance coverage for their operations in the most

 cost-effective manner, negotiating policy terms, provisions, and premiums, assisting the Debtors

 with claims, and providing ongoing support throughout the applicable policy periods.

         16.       The Debtors pay the Brokers fees for brokerage services (the “Brokerage Fees”) in

 the ordinary course of business. The fees and commissions due to the Brokers are included in the

 Premiums paid on account of the Insurance Policies. As of the Petition Date, the Debtors do not

 anticipate remitting any Brokerage Fees separate from the Premium payments. Out of an

 abundance of caution, however, the Debtors seek authority to honor any prepetition Brokerage

 KE 61160839
                                                   6
19-11608-mew       Doc 15     Filed 05/19/19 Entered 05/19/19 17:13:52             Main Document
                                            Pg 7 of 24


 Fees that may arise to ensure uninterrupted coverage under their Insurance Policies and to continue

 to pay the Brokerage Fees in the ordinary course of business on a postpetition basis.

         17.    The Debtors believe that continuation of the Broker’s services is necessary to

 ensure the Debtors’ ability to secure Insurance Policies on advantageous terms at competitive rates,

 facilitate the proper maintenance of the Debtors’ Insurance Policies postpetition, and ensure

 adequate protection of the Debtors’ property postpetition.

                                           Basis for Relief

 I.      The Bankruptcy Code and U.S. Trustee Guidelines Require the Debtors To Maintain
         Insurance Coverage and Satisfy Their Insurance Obligations.

         18.    As discussed above, the Debtors’ existing Insurance Policies provide a

 comprehensive range of protection for the Debtors’ businesses, properties, and assets. As such, it

 is essential that the Debtors’ insurance coverage continue in full force and effect during the course

 of these chapter 11 cases. Under section 1112(b)(4)(C) of the Bankruptcy Code, “failure [of a

 debtor] to maintain appropriate insurance [where such failure] poses a risk to the estate or to the

 public” is “cause” for mandatory conversion or dismissal of a chapter 11 case.

 11 U.S.C. § 1112(b)(4)(C). Similarly, certain of the Insurance Policies are required by various

 state and federal regulations. In addition, the U.S. Trustee Guidelines require that a debtor “shall

 maintain” certain types of insurance coverage following the Petition Date. See U.S. Trustee

 Guidelines, § 6. To ensure that the Debtors comply with section 1112(b)(4)(C) of the Bankruptcy

 Code, applicable state and federal regulations, and the U.S. Trustee Guidelines, the Debtors

 respectfully request the authority to (a) pay the prepetition amounts currently due and owing under

 the Insurance Policies in the ordinary course of business, including any prepetition amounts due

 or that may come due in connection with Premiums, Deductibles, and Brokerage Fees, (b) continue




 KE 61160839
                                                  7
19-11608-mew       Doc 15     Filed 05/19/19 Entered 05/19/19 17:13:52              Main Document
                                            Pg 8 of 24


 to honor obligations arising under the Insurance Policies, and (c) if necessary, renew, supplement,

 or purchase insurance coverage on a postpetition basis in the ordinary course of business.

 II.     Renewing, Supplementing, Entering into New Insurance Policies, and Paying
         Obligations Related to the Insurance Program in the Ordinary Course of Business
         Are Each Warranted.

         19.    The Debtors’ insurance program is maintained in the ordinary course of the

 Debtors’ business. Section 363(c)(1) of the Bankruptcy Code provides that a chapter 11 debtor in

 possession “may enter into transactions . . . [or] may use property of the estate in the ordinary

 course of business without notice or a hearing.” 11 U.S.C. § 363(c)(1). The Bankruptcy Code

 does not define the “ordinary course of business.” In re Roth Am., Inc., 975 F.2d 949, 952 (3rd Cir.

 1992). In determining whether a transaction is in the ordinary course of business, this court and

 others have adopted the two-part “horizontal dimension” and “vertical dimension” test.

 In re Crystal Apparel, Inc., 207 B.R. 406, 409 (Bankr. S.D.N.Y. 1997). Under the horizontal

 dimension test, the court must analyze whether, from an industry-wide perspective, the transaction

 is of the sort commonly undertaken by companies in that industry. Id. Under the vertical

 dimension test, the court must analyze the transaction from the perspective of a hypothetical

 creditor and determine “whether the transaction subjects a creditor to economic risk of a nature

 different from those he accepted when he decided to extend credit.” Id. In other words, under this

 two-part test, “the touchstone of ordinariness is thus the interested parties’ reasonable expectations

 of what transactions the debtor in possession is likely to enter in the course of its business.” In re

 Drexel Burnham Lambert Grp., Inc., 157 B.R. 532, 537 (S.D.N.Y. 1993).

         20.    Here, the Debtors seek to continue their existing Insurance Program and to continue

 to honor their obligations thereunder in the ordinary course of their businesses on a postpetition

 basis. The Debtors’ insurance program has been a part of their business operations (and their

 creditors either should or do know this fact) and all competitors in the Debtors’ line of business

 KE 61160839
                                                   8
19-11608-mew       Doc 15     Filed 05/19/19 Entered 05/19/19 17:13:52             Main Document
                                            Pg 9 of 24


 would be expected to maintain similar insurance programs to allow those competitors to engage

 in manufacturing and wholesale operations. Moreover, as noted above, certain Insurance Policies

 are required by statute or regulation. The Debtors’ failure to maintain, renew, or timely replace

 the existing Insurance Policies may jeopardize the Debtors’ ability to conduct their operations.

         21.    Although the Debtors believe continuing their insurance program is within their

 authority to continue in the ordinary course of business, out of an abundance of caution, and to

 ensure authority to pay any prepetition obligations related to their insurance programs, the Debtors

 are seeking Court approval to maintain, continue, renew, revise, and supplement their insurance

 program under sections 105(a) and 363(b) of the Bankruptcy Code. The use of estate property

 should be authorized under section 363(b) so long as a sound business purpose exists for the

 transaction. See, e.g., In re Ionosphere Clubs, Inc., 98 B.R. 174, 175 (Bankr. S.D.N.Y. 1989).

 Once the debtor articulates a reasonable basis for its business decisions, “courts will generally not

 entertain objections to the debtor’s conduct.”         Comm. of Asbestos-Related Litigants v.

 Johns-Manville Corp. (In re Johns-Manville Corp.), 60 B.R. 612, 616 (Bankr. S.D.N.Y. 1986).

 There is a presumption that “in making a business decision the directors of a corporation acted on

 an informed basis, in good faith and in the honest belief that the action taken was in the best

 interests of the company.” In re Integrated Res., Inc., 147 B.R. 650, 656 (S.D.N.Y. 1992) (quoting

 Smith v. Van Gorkom, 488 A.2d 858, 872 (Del. 1985)).

         22.    Indeed, when applying the “business judgment” standard, courts show great

 deference to a debtor’s business decisions. See Integrated Res., 147 B.R. at 656 (“Courts are loath

 to interfere with corporate decisions absent a showing of bad faith, self-interest, or gross

 negligence.”); In re First Wellington Canyon Assocs., No. 89-593, 1989 WL 106838, at *3 (N.D.

 Ill. Sept. 8, 1989) (stating that “the debtor’s business judgment . . . must be accorded deference



 KE 61160839
                                                  9
19-11608-mew       Doc 15     Filed 05/19/19 Entered 05/19/19 17:13:52              Main Document
                                           Pg 10 of 24


 unless shown that the bankrupt’s decision was taken in bad faith or in gross abuse of the bankrupt’s

 retained discretion.”). In addition, section 105(a) of the Bankruptcy Code codifies the Court’s

 inherent equitable powers to “issue any order, process, or judgment that is necessary or appropriate

 to carry out the provisions of this title.” 11 U.S.C. § 105(a).

         23.    Similarly, to the extent applicable, courts in this district generally acknowledge that

 it is appropriate to authorize the payment of prepetition obligations where necessary to protect and

 preserve the estate. See Ionosphere Clubs, 98 B.R. at 175 (authority to pay prepetition wages);

 Armstrong World Indus., Inc. v. James A. Phillips, Inc. (In re James A. Phillips, Inc.), 29 B.R. 391,

 398 (S.D.N.Y. 1983) (authority to pay prepetition claims of suppliers); see also In re CoServ,

 L.L.C., 273 B.R. 487, 497 (Bankr. N.D. Tex. 2002). In so doing, these courts acknowledge that

 several legal theories rooted in sections 105(a) and 363(b) of the Bankruptcy Code support the

 payment of prepetition claims as requested herein.

         24.    Pursuant to section 363(b) of the Bankruptcy Code, courts may authorize payment

 of prepetition obligations where a sound business purpose exists for doing so. See Ionosphere

 Clubs, 98 B.R. at 175 (noting that section 363(b) provides “broad flexibility” to authorize a debtor

 to honor prepetition claims where supported by an appropriate business justification); see also

 James A. Phillips, Inc., 29 B.R. at 397 (relying upon section 363 as a basis to allow a contractor to

 pay the prepetition claims of suppliers who were potential lien claimants). Indeed, courts have

 recognized that there are instances when a debtor’s fiduciary duty can “only be fulfilled by the

 preplan satisfaction of a prepetition claim.” CoServ, 273 B.R. at 497.

         25.    In addition, under section 105(a), courts may authorize pre-plan payments of

 prepetition obligations when essential to the continued operation of a debtor’s businesses. See In

 re C.A.F. Bindery, Inc., 199 B.R. 828, 835 (Bankr. S.D.N.Y. 1996); see also In re Fin. News



 KE 61160839
                                                  10
19-11608-mew        Doc 15     Filed 05/19/19 Entered 05/19/19 17:13:52              Main Document
                                            Pg 11 of 24


 Network Inc., 134 B.R. 732, 735–36 (Bankr. S.D.N.Y. 1991) (holding that the “doctrine of

 necessity” stands for the principle that a bankruptcy court may allow pre-plan payments of

 prepetition obligations where such payments are critical to the debtor’s reorganization);

 Ionosphere Clubs, 98 B.R. at 176 (holding that a court may authorize payments of prepetition

 obligations under section 105(a) of the Bankruptcy Code pursuant to the “necessity of payment”

 rule (also referred to as the “doctrine of necessity”)).

         26.     Here, the Debtors submit that there is sufficient business justification to grant the

 relief requested herein. As an initial matter, maintaining their insurance program is critical to the

 Debtors’ operations, as noted above. Thus, there are clear business reasons for the Debtors to

 maintain their insurance program and allow the Debtors to renew or replace Insurance Policies in

 the ordinary course of business. Indeed, the Debtors’ Insurance Policies are essential to the

 preservation of the value of the Debtors’ businesses, properties, and assets and their ability to

 successfully prosecute these chapter 11 cases. Accordingly, in the event any of the Insurance

 Policies lapse or new coverage is required or necessary, it is imperative that the Debtors be able to

 renew, supplement, or purchase insurance coverage on a postpetition basis in the ordinary course

 of business. The Insurance Policies protect the Debtors and other parties in interest from losses

 caused by casualty, natural disaster, fraud, or other unforeseen events. In these circumstances, the

 Debtors submit that the relief sought herein is in the best interests of their estates.

         27.     There is also sufficient basis to permit the Debtors to pay any prepetition

 obligations related to their insurance program. The failure to pay Premiums and related insurance

 expenses when due may harm the Debtors’ estates in a number of ways. Specifically, the Insurance

 Carriers may refuse to renew the Debtors’ Insurance Policies, which will require the Debtors to

 obtain replacement policies and possibly reconfigure their risk management program. That



 KE 61160839
                                                   11
19-11608-mew         Doc 15       Filed 05/19/19 Entered 05/19/19 17:13:52                    Main Document
                                               Pg 12 of 24


 scenario would require the commitment of significant resources and could result in less favorable

 coverage or terms from the Debtors’ insurers. Additionally, the Insurance Carriers could attempt

 to terminate the Debtors’ existing policies, which could threaten the Debtors’ ability to continue

 operating their businesses given the Debtors’ business reasons as well as regulatory and contractual

 obligations to maintain specific amounts and types of insurance coverage.

         28.      Indeed, courts in this district have routinely granted relief similar to that requested

 herein. See, e.g., In re Windstream Holdings, Inc., No. 19-22312 (RDD) (Bankr. S.D.N.Y. Apr.

 22, 2019) (authorizing debtors to pay prepetition premiums and enter into new insurance policies

 pursuant to sections 105(a) and 363(b) of the Bankruptcy Code); In re Aegean Marine Petrol.

 Network Inc., No. 18-13374 (MEW) (Bankr. S.D.N.Y. Dec. 8, 2018); In re Nine West Holdings,

 Inc., No. 18-10947 (SCC) (Bankr. S.D.N.Y. May 7, 2018) (same); In re Cenveo Inc., No. 18-22178

 (RDD) (Bankr. S.D.N.Y. Mar. 8, 2018) (same); In re 21st Century Oncology Holdings, Inc., No.

 17-22770 (RRD) (Bankr. S.D.N.Y. June 20, 2017). 5

           Processing of Checks and Electronic Fund Transfers Should Be Authorized

         29.      The Debtors have sufficient funds to pay any amounts described in this motion in

 the ordinary course of business by virtue of expected cash flows from ongoing business operations

 and anticipated access to cash collateral and postpetition financing. In addition, under the Debtors’

 existing cash management system, the Debtors can readily identify checks or wire transfer requests

 as relating to any authorized payment in respect of the relief requested herein. Accordingly, the

 Debtors believe there is minimal risk that checks or wire transfer requests that the Court has not

 authorized will be inadvertently made. Therefore, the Debtors respectfully request that the Court



 5
     Because of the voluminous nature of the orders cited herein, such orders have not been attached to this motion.
     Copies of these orders are available upon request to the Debtors’ proposed counsel.


 KE 61160839
                                                        12
19-11608-mew        Doc 15      Filed 05/19/19 Entered 05/19/19 17:13:52                Main Document
                                             Pg 13 of 24


 authorize all applicable financial institutions, when requested by the Debtors, to receive, process,

 honor, and pay any and all checks or wire transfer requests in respect of the relief requested in this

 motion; provided that sufficient funds are on deposit and standing in the Debtors’ credit in the

 applicable bank accounts to cover such payments.

                          Waiver of Bankruptcy Rule 6004(a) and 6004(h)

         30.     To implement the foregoing successfully, the Debtors request that the Court enter

 an order providing that notice of the relief requested herein satisfies Bankruptcy Rule 6004(a) and

 that the Debtors have established cause to exclude such relief from the 14-day stay period under

 Bankruptcy Rule 6004(h).

                                         Reservation of Rights

         31.     Nothing contained herein or any actions taken pursuant to such relief requested is

 intended to or should be construed as (a) an admission as to the validity of any prepetition claim

 against a Debtor entity, (b) a waiver of the Debtors’ or any other party in interest’s right to dispute

 any prepetition claim on any grounds, (c) a promise or requirement to pay any prepetition claim,

 (d) an implication or admission that any particular claim is of a type specified or defined in this

 motion or any order granting the relief requested by this motion, (e) a request or authorization to

 assume any prepetition agreement, contract, or lease pursuant to section 365 of the Bankruptcy

 Code, (f) a waiver of the Debtors’ or any other party in interest’s rights under the Bankruptcy Code

 or any other applicable law, or (g) a concession by the Debtors that any liens (contractual, common

 law, statutory, or otherwise) satisfied pursuant to the relief requested in this motion are valid, and

 the rights of all parties in interest are expressly reserved to contest the extent, validity, or perfection

 or seek avoidance of all such liens.




 KE 61160839
                                                     13
19-11608-mew       Doc 15     Filed 05/19/19 Entered 05/19/19 17:13:52             Main Document
                                           Pg 14 of 24


                                          Motion Practice

         32.    This motion includes citations to the applicable rules and statutory authorities upon

 which the relief requested herein is predicated and a discussion of their application to this motion.

 Accordingly, the Debtors submit that this motion satisfies Local Rule 9013-1(a).

                                               Notice

         33.    The Debtors will provide notice of this motion to: (a) the Office of the United

 States Trustee for the Southern District of New York; (b) the holders of the 50 largest unsecured

 claims against the Debtors (on a consolidated basis); (c) the administrative agent for the Debtors’

 term loan facility and counsel thereto; (d) the administrative agent for the Debtors’ asset-based

 loan credit facility and counsel thereto; (e) the administrative agent for the Debtors’ proposed

 debtor in possession term loan financing facility and counsel thereto; (f) the administrative agent

 for the Debtors’ proposed debtor in possession asset-based loan credit facility and counsel thereto;

 (g) the United States Attorney’s Office for the Southern District of New York; (h) the Internal

 Revenue Service; (i) the attorneys general for the states in which the Debtors operate; (j) the

 Brokers; and (k) any party that has requested notice pursuant to Bankruptcy Rule 2002. The

 Debtors submit that, in light of the nature of the relief requested, no other or further notice need

 be given.

                                         No Prior Request

         34.    No prior request for the relief sought in this motion has been made to this or any

 other court.


                  [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




 KE 61160839
                                                  14
19-11608-mew       Doc 15     Filed 05/19/19 Entered 05/19/19 17:13:52            Main Document
                                           Pg 15 of 24


         WHEREFORE, the Debtors respectfully request entry of an order, substantially in the form

 attached hereto as Exhibit A, granting the relief requested herein and granting such other relief as

 is just and proper.

 New York, New York                             /s/ Joshua A. Sussberg
 Dated: May 19, 2019                            Joshua A. Sussberg, P.C.
                                                Christopher T. Greco, P.C.
                                                KIRKLAND & ELLIS LLP
                                                KIRKLAND & ELLIS INTERNATIONAL LLP
                                                601 Lexington Avenue
                                                New York, New York 10022
                                                Telephone:     (212) 446-4800
                                                Facsimile:     (212) 446-4900

                                                - and -

                                                Joseph M. Graham (pro hac vice pending)
                                                KIRKLAND & ELLIS LLP
                                                KIRKLAND & ELLIS INTERNATIONAL LLP
                                                300 North LaSalle Street
                                                Chicago, Illinois 60654
                                                Telephone:     (312) 862-2000
                                                Facsimile:     (312) 862-2200

                                                Proposed Counsel to the Debtors and Debtors in
                                                Possession




 KE 61160839
19-11608-mew   Doc 15   Filed 05/19/19 Entered 05/19/19 17:13:52   Main Document
                                     Pg 16 of 24


                                    Exhibit A

                                 Proposed Order




 KE 61160839
19-11608-mew            Doc 15       Filed 05/19/19 Entered 05/19/19 17:13:52                      Main Document
                                                  Pg 17 of 24


 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK

                                                                     )
     In re:                                                          )    Chapter 11
                                                                     )
     HOLLANDER SLEEP PRODUCTS, LLC., et al., 1                       )    Case No. 19-11608 (___)
                                                                     )
                                        Debtors.                     )    (Joint Administration Requested)
                                                                     )
                                                                     )    Re: Docket No. __

        ORDER (I) AUTHORIZING THE DEBTORS TO (A) CONTINUE INSURANCE
        COVERAGE ENTERED INTO PREPETITION AND SATISFY PREPETITION
        OBLIGATIONS RELATED THERETO, (B) RENEW, SUPPLEMENT, MODIFY,
           OR PURCHASE INSURANCE COVERAGE, AND (C) CONTINUE TO
            PAY BROKERAGE FEES, AND (II) GRANTING RELATED RELIEF

              Upon the motion (the “Motion”) 2 of the above-captioned debtors and debtors in possession

 (collectively, the “Debtors”) for entry of an order (this “Order”), (a) authorizing the Debtors to

 (i) continue insurance coverage entered into prepetition and satisfy prepetition obligations related

 thereto in the ordinary course of business, (ii) renew, amend, supplement, extend, or purchase

 insurance coverage in the ordinary course of business, and (iii) continue to pay Brokerage Fees,

 and (b) granting related relief, all as more fully set forth in the Motion; and upon the First Day

 Declaration; and this Court having jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and

 1334 and the Amended Standing Order of Reference from the United States District Court for the

 Southern District of New York, dated January 31, 2012; and this Court having the power to enter

 a final order consistent with Article III of the United States Constitution; and this Court having



 1
       The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
       number, are: Dream II Holdings, LLC (7915); Hollander Home Fashions Holdings, LLC (2063); Hollander Sleep
       Products, LLC (2143); Pacific Coast Feather, LLC (1445); Hollander Sleep Products Kentucky, LLC (4119);
       Pacific Coast Feather Cushion, LLC (3119); and Hollander Sleep Products Canada Limited (3477). The location
       of the Debtors’ service address is: 901 Yamato Road, Suite 250, Boca Raton, Florida 33431.

 2
       Capitalized terms used but not otherwise defined herein have the meanings ascribed to them in the Motion.



 KE 61160839
19-11608-mew       Doc 15     Filed 05/19/19 Entered 05/19/19 17:13:52             Main Document
                                           Pg 18 of 24


 found that venue of this proceeding and the Motion in this district is proper pursuant to 28 U.S.C.

 §§ 1408 and 1409; and this Court having found that the Debtors’ notice of the Motion and

 opportunity for a hearing on the Motion were appropriate under the circumstances and no other

 notice need be provided; and this Court having reviewed the Motion and having heard the

 statements in support of the relief requested therein at a hearing before this Court (the “Hearing”);

 and this Court having determined that the legal and factual bases set forth in the Motion and at the

 Hearing establish just cause for the relief granted herein; and upon all of the proceedings had

 before this Court; and after due deliberation and sufficient cause appearing therefor, it is HEREBY

 ORDERED THAT:

            1.   The Motion is granted as set forth herein.

            2.   The Debtors are authorized, but not directed, to continue the Insurance Policies,

 including the Insurance Policies identified on Exhibit B to the Motion, and pay any prepetition or

 postpetition obligations related to the Insurance Policies, Deductibles, and any amounts owed to

 the Brokers on account of the Brokerage Fees.

            3.   The Debtors are authorized, but not directed, to renew, amend, supplement, extend,

 or purchase insurance policies or to modify any Collateral Requirements in the ordinary course of

 business to the extent that the Debtors determine that such action is in the best interest of their

 estates.

            4.   The Debtors are authorized, but not directed, to honor any amounts owed on

 account of any Insurance Policy Audits in the ordinary course of business.

            5.   Notwithstanding the relief granted in this Order and any actions taken pursuant to

 such relief, nothing in this Order shall be deemed: (a) an admission as to the validity of any

 prepetition claim against a Debtor entity; (b) a waiver of the Debtors’ or any other party in




 KE 61160839                                      2
19-11608-mew       Doc 15      Filed 05/19/19 Entered 05/19/19 17:13:52              Main Document
                                            Pg 19 of 24


 interest’s right to dispute any prepetition claim on any grounds; (c) a promise or requirement to

 pay any prepetition claim; (d) an implication or admission that any particular claim is of a type

 specified or defined in this Order or the Motion or a finding that any particular claim is an

 administrative expense or other priority claim; (e) a request or authorization to assume any

 prepetition agreement, contract, or lease pursuant to Section 365 of the Bankruptcy Code; (f) a

 waiver or limitation of the rights of any party in interest under the Bankruptcy Code or any other

 applicable law; or (g) a concession by the Debtors that any liens (contractual, common law,

 statutory, or otherwise) satisfied pursuant to the Motion are valid, and the rights of all parties in

 interest are expressly reserved to contest the extent, validity, or perfection or seek avoidance of all

 such liens.

         6.     The banks and financial institutions on which checks were drawn or electronic

 payment requests made in payment of the prepetition obligations approved herein are authorized

 and directed to receive, process, honor, and pay all such checks and electronic payment requests

 when presented for payment, whether such checks or other requests were submitted prior to, or

 after, the Petition Date, provided that sufficient funds are on deposit and standing in the Debtors’

 credit in the applicable bank accounts to cover such payments, and all such banks and financial

 institutions are authorized to rely on the Debtors’ designation of any particular check or electronic

 payment request as approved by this Order without any duty of further inquiry and without liability

 for following the Debtors’ instructions.

         7.     Notwithstanding the relief granted in this Order, any payment made by the Debtors

 pursuant to the authority granted herein shall be subject to and in compliance with any orders

 entered by the Court approving the Debtors’ entry into any postpetition debtor in possession




 KE 61160839                                       3
19-11608-mew       Doc 15     Filed 05/19/19 Entered 05/19/19 17:13:52            Main Document
                                           Pg 20 of 24


 financing facility and any budget in connection therewith and/or authorizing the Debtors’ use of

 cash collateral and any budget in connection therewith.

         8.     The Debtors are authorized to issue postpetition checks, or to effect postpetition

 fund transfer requests, in replacement of any checks or fund transfer requests that are dishonored

 as a consequence of these chapter 11 cases with respect to prepetition amounts owed in connection

 with the relief granted herein.

         9.     Notice of the Motion as provided therein shall be deemed good and sufficient notice

 of such Motion and the requirements of Bankruptcy Rule 6004(a) and the Local Rules are satisfied

 by such notice.

         10.    Notwithstanding Bankruptcy Rule 6004(h), the terms and conditions of this Order

 are immediately effective and enforceable upon its entry.

         11.    The Debtors are authorized to take all actions necessary to effectuate the relief

 granted in this Order in accordance with the Motion.

         12.    This Court retains exclusive jurisdiction with respect to all matters arising from or

 related to the implementation, interpretation, and enforcement of this Order.

  New York, New York
  Dated: ____________, 2019

                                                      UNITED STATES BANKRUPTCY JUDGE




 KE 61160839                                      4
19-11608-mew   Doc 15   Filed 05/19/19 Entered 05/19/19 17:13:52   Main Document
                                     Pg 21 of 24


                                    Exhibit B

                                Insurance Policies




 KE 61160839
  19-11608-mew              Doc 15   Filed 05/19/19 Entered 05/19/19 17:13:52          Main Document
                                                  Pg 22 of 24




                                                                                            Approximate
     Type of Coverage            Insurance Carrier           Policy Numbers    Term          Annualized
                                                                                           Gross Premium

Property - includes Earth
Movement, Flood                  Westport Insurance
                                                                              2/1/2019 -
                                 Corporation (Swiss       NAP 2003249-01                     $239,270.12
                                                                               2/1/2020
                                 Re)


50% 1st Excess Property -        Ironshore Specialty                          2/1/2019 -
includes Earth Movement,         Insurance                003965000            2/1/2020      $59,409.62
Flood                            Company


50% 1st Excess Property -                                                     2/1/2019 -
                                 Evanston Insurance
includes Earth Movement,                                  MKLV11XP007156       2/1/2020      $54,243.90
                                 Company (Markel)
Flood


2nd Excess Property -                                                         2/1/2019 -
                                 James River
excludes Earth Movement,                                  00081252-1           2/1/2020      $63,241.17
                                 Insurance Company
Flood


                                 Landmark American                            2/1/2019 -
3rd Excess Property - excludes
                                 Insurance Company        LHD906954            2/1/2020      $49,595.35
Earth Movement, Flood
                                 (RSUI)

                                                                                              $8,437.55
                                 Lloyds of London                             1/1/2019 -
Terrorism                                                 UTS2555987.19
                                 (Hiscox)                                      2/1/2020

                                                                                             $344,994.65
Cargo & Stock Throughput                                                      1/1/2019 -
                                 Lloyds of London         B0509MARCW1900022
(incl TRIA)                                                                    1/1/2020



Workers Compensation /           Safety First Insurance                       1/1/2019 -
                                                          FCL 4059909                       $3,336,791.00
Employers Liability              Co.                                           1/1/2020



Commercial General Liability     Safety National                              1/1/2019 -
                                                          GLF 4059904                        $94,491.00
(incl TRIA)                      Casualty Corp.                                1/1/2020



Business Auto Liability &        Safety National                              1/1/2019 -
                                                          CAF 4059905                        $26,670.00
Physical Damage                  Casualty Corp.                                1/1/2020




    KE 61160839
  19-11608-mew           Doc 15   Filed 05/19/19 Entered 05/19/19 17:13:52       Main Document
                                               Pg 23 of 24




                                                                                       Approximate
     Type of Coverage         Insurance Carrier        Policy Numbers     Term          Annualized
                                                                                      Gross Premium


Umbrella Liability            Continental                               1/1/2019 -
                                                    6050424429                          $63,306.00
(incl TRIA)                   Insurance Co (CNA)                         1/1/2020


                              The Ohio Casualty
Excess Liability                                                        1/1/2019 -
                              Insurance Co          ECO (20) 58458016                   $18,938.00
(incl TRIA)                                                              1/1/2020
                              (Liberty Mutual)

International Package:

Foreign Commercial General
Liability
Foreign Business Auto &
Physical Damage               Insurance Company
                                                                        1/1/2019 -
Foreign Voluntary             of the State of       WS11001075                          $3,000.00
                                                                         1/1/2020
Compensation & Employers      Pennsylvania (AIG)
Liab
Foreign Travel Accident and
Sickness
Foreign Commercial Property
- Scheduled location

                                                                        1/1/2019 -
Commercial Crime              Travelers             106205672                           $40,168.00
                                                                         1/1/2020



Cyber (Privacy & Network      ACE American                              1/1/2019 -
                                                    G25666707004                        $57,895.00
Liability)                    Insurance Co                               1/1/2020



                              National Union Fire                       1/1/2018 -
Special Crime                                       82867529                             $7,703.00
                              Ins Co (AIG)                              11/1/2019


                              Travelers Casualty
Employment Practices                                                    1/1/2019 -
                              and Surety Company    106876796                           $78,630.00
Liability                                                                1/1/2020
                              of America


                                                                        4/14/2019 -
D&O & Fiduciary               Chubb                 G27974582 003                       $20,451.00
                                                                         7/14/2019



Excess Executive D&O -        RLI Insurance                             4/14/2019 -
                                                    EPG0027268                          $22,206.00
Side A                        company                                    4/14/2020




     KE 61160839                                       2
  19-11608-mew           Doc 15   Filed 05/19/19 Entered 05/19/19 17:13:52         Main Document
                                               Pg 24 of 24




                                                                                         Approximate
     Type of Coverage         Insurance Carrier         Policy Numbers      Term          Annualized
                                                                                        Gross Premium

Canada: Property
                              Westport Insurance
(local underlyer p/o Global                                               2/1/2019 -
                              Corporation (Swiss    Policy to be issued                   $14,556.00
Master property policy with                                                2/1/2020
                              Re)
Swiss Re)
Canada: Commercial General
Liability                     Tokio Marine &
                              Nichido Fire                                1/1/2019 -
                                                    CBC0671648                            $23,000.00
(local underlyer p/o Global   Insurance Co., Ltd.                          1/1/2019
Master Safety National GL     (Canadian Branch)
policy)

Canada: Employment            AIG Insurance                               2/28/2019 -
                                                    01-144-48-19                        CDN $4,500.00
Practices Liability           Company of Canada                            2/28/2020




     KE 61160839                                       3
